Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sheila E. Brown appeals the district court’s order dismissing her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Berkley Staffing, LLC, No. 2:12-cv-00564-MSD-TEM (E.D.Va. Feb. 4, 2013). We deny Berkley Staffing, LLC’s motion to strike Brown’s informal brief. We dispense with oral argument because *287the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.